Exhibit 10.5

Second Amendment to the Collaboration Agreement

This second amendment (the “Second Amendment”) to the Collaboration Agreement
dated December 22, 2006 (the “Agreement”) between Exelixis, Inc. (“Exelixis”)
and Genentech, Inc. (“Genentech”) is made and entered into by Exelixis and
Genentech effective as of April 30, 2010 (the “Second Amendment Effective
Date”). All capitalized terms not expressly defined in this Second Amendment
shall have the meaning assigned to them in the Agreement.

Whereas, Exelixis and Genentech are parties to the Agreement, as amended by the
First Amendment to the Collaboration Agreement dated March 13, 2008 (the “First
Amendment”);

Whereas, as a result of a merger completed on March 26, 2009, Roche Holdings,
Inc. (together with its affiliates, “Roche”) completed its acquisition of
Genentech pursuant to which Genentech became a wholly-owned member of the Roche
group;

Whereas, Genentech wishes to include Roche as an “Affiliate” under the
Agreement;

Now, therefore, in consideration of the foregoing premises the Parties do hereby
agree to amend the Agreement as follows:

 

  1. Section 1.2 is hereby amended to delete the last sentence of that Section.

 

  2. Except as expressly and unambiguously stated herein, no other changes are
made to the Agreement and all other terms and conditions of the Agreement shall
remain in full force and effect. The Agreement, the First Amendment, and this
Second Amendment contains the entire understanding between the Parties hereto
with respect to the subject matter hereof.

 

Accepted and Agreed:     GENENTECH, INC     EXELIXIS, INC. By:   /s/ James Sabry
    By:   /s/ Michael Morrissey Title:   VP, Genentech Partnering     Title:  
President, R&D Date:   4/30/10     Date:   5/7/10